United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Joplin, MO, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1867
Issued: January 26, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
PATRICIA H. FITZGERALD, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 9, 2019 appellant filed a timely appeal from an August 20, 2019 decision of
the Office of Workers’ Compensation Programs (OWCP). The Clerk of the Appellate Boards
docketed the appeal as No. 19-1867.1
On October 10, 2017 appellant, then a 51-year-old rural carrier associate, filed a traumatic
injury form (Form CA-1) alleging that on October 2, 2017 she sustained left elbow, lumbar, and
cervical strains in a motor vehicle accident in the performance of duty. OWCP accepted the claim
for sprain of the ligaments of the cervical spine, a contusion of the right elbow, a sacroiliac joint
sprain, a right eye choroidal rupture, and a right eye retinal neovascularization. It paid appellant
wage-loss compensation on the supplemental rolls commencing November 18, 2017.
In a report dated May 13, 2019, Katherine M. Baker, a nurse practitioner, noted
assessments of spondylosis without myelopathy or radiculopathy, cervical region; neck pain; low
back pain; and sacroiliitis, not elsewhere classified. She opined that appellant could return to work
1

The Board notes that following the August 20, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this evidence for
the first time on appeal. Id.

with restrictions of lifting no more than 10 pounds, no pushing or pulling over 20 pounds, no
carrying over 10 pounds, no computer work, no commercial driving, or binnocular vision work.
Standing was allowed with rest breaks for 15 minutes every hour.
The employing establishment subsequently offered appellant a modified assignment for
limited-duty work, effective June 3, 2019. The offer noted appellant’s date of injury as October 2,
2017 and provided work hours of 2 hours and 50 minutes daily, Monday to Saturday. Appellant
accepted the job offer on June 7, 2019.
On June 7, 2019 appellant filed a claim for compensation (Form CA-7) for intermittent
disability during the period May 25 through June 7, 2019. In an attached time analysis form (Form
CA-7a), appellant listed the specific dates and hours for which she was claiming compensation,
most days claiming either 4 or 5 hours of leave without pay (LWOP), but 2.17 hours of LWOP for
June 7, 2019. She indicated that on June 7, 2019 she worked 2.88 hours, and stated “short hours”
as the reason for her use of LWOP. The employing establishment certified that it paid $50.32 in
wages to appellant for her work during the period May 31 to June 7, 2019.
On June 10, 2019 OWCP received a copy of the employing establishment’s offer of a
modified assignment for limited-duty work, effective June 3, 2019.
In a development letter dated June 20, 2019, OWCP requested that the employing
establishment provide additional information concerning appellant’s Form CA-7 claim for
compensation for the period May 25 through June 7, 2019, including verification of appellant’s
pay status, the number of days/hours of leave without pay being claimed, and appellant’s pay rate
for her date-of-injury job effective May 25, 2019. It afforded the employing establishment 15 days
to respond.
On June 26, 2019 the employing establishment submitted a handwritten response to
OWCP’s June 20, 2019 development letter, indicating that appellant was off work due to a nonjobrelated injury from May 25 through 30, 2019 and that it “[m]ade job offer May 31, 2019.” The
employing establishment also noted that appellant was “[e]ntitled to compensation” for the period
May 31 through June 7, 2019 and her pay rate for her date of injury job effective May 25, 2019
was Level 05, Step W ($17.78/hr).
By decision dated August 20, 2019, OWCP denied appellant’s claim for compensation,
finding that the evidence of record was insufficient to establish that appellant was intermittently
disabled from work for the period May 25 through June 7, 2019. In its decision OWCP noted that
it had not received any evidence to support appellant’s claim.
The Board has duly considered the matter and finds that the case is not in posture for
decision and must be remanded to OWCP. In the case of William A. Couch,2 the Board held that
when adjudicating a claim, OWCP is obligated to consider all evidence properly submitted by a
claimant and received by OWCP before the final decision is issued.

2

J.S., Docket No. 19-1073 (issued January 6, 2020).

2

The Board finds that OWCP failed to consider the June 3, 2019 modified job offer received
by OWCP on June 10, 2019. Whether OWCP receives relevant evidence on the date of the
decision or days before, such evidence must be considered.3 As the Board’s decisions are final as
to the subject matter appealed, it is crucial that all evidence relevant to the subject matter of the
claim properly submitted to OWCP be reviewed and addressed.4 The case will therefore be
remanded to OWCP to enable a proper consideration of the evidence that was of record at the time
of its August 20, 2019 decision to be followed by a de novo decision regarding appellant’s claim
for compensation.
IT IS HEREBY ORDERED THAT the August 20, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further action
consistent with this order of the Board.
Issued: January 26, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

T.J., Docket No. 14-1854 (issued February 3, 2015); J.J., Docket No. 12-1062 (issued December 12, 2012);
William McKennon, 51 ECAB 145 (1999).
4

T.J., id.; see Yvette N. Davis, 55 ECAB 475 (2004).

3

